As neither a statement of facts nor any bill of exception accompanies the record, nothing is presented for review. We note, however, that the sentence runs three years, which does not comply with the indeterminate sentence law. The sentence is accordingly reformed so that the punishment of appellant shall be confinement in the penitentiary for not less than two nor more than three years and as reformed will be affirmed.
Reformed and affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.